                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
   ______________________________________________________________________________

Estate of Terry Williams;
By Special Administrator Cuc Huynh
L.W. Daughter of Terry Williams
By Laquesha Green and Cuc Hutnh

                    -Plaintiff

                                                      Case No:      18-CV-1222
       vs.
Michael Traux, Deputy for the Milwaukee
Sheriff’s Department, and John Doe #1, and
Other unnamed members

                    -Defendant(s)

                             Motion to Amend Scheduling Order

   Now Come the above captioned Plaintiffs, by their attorneys, Strouse Law Offices and

Napierala Law Offices and file their Motion and Brief and Declaration of Attorney Thomas

Napierala to Amend Scheduling Order.

                                           Background

      Attorney Strouse took over this case from Attorney Walter W. Stern III, prior Plaintiff’s

counsel who is now semi-retired on 5/22/2020 Strouse Decl. @ 2.      Attorney Stern withdrew

from this case Id. Attorney Strouse filed his notice of appearance timely with the Court on

08/27/2020 Id @ 3. The COVID-19 Pandemic delayed Attorney Stern from transmitting the

entire case file and electronic data while winding down his practice Id @ 5. Current Plaintiff’s



                                               1

             Case 2:18-cv-01222-PP Filed 10/27/20 Page 1 of 3 Document 39
counsel suffered prejudice in conducting further discovery because of the delay in obtaining

the case file and electronic data from Attorney Stern Id. Unfortunately, Plaintiff’s counsel also

took over Plaintiff’s case during the height of the COVID-19 pandemic Id @ 5-9. Current

Plaintiff’s counsel suffered difficult staff reductions due to the COVID-19 restrictions which

forced our staff to remain at home Id. Also, our Office Manager left the firm for a prolonged

medical leave of absence Strouse Decl. @ 6. These conditions delayed current Plaintiff’s counsel

in conducting further discovery. Discovery has continued, and deposition(s) of the Plaintiff

were held. However, current Plaintiff’s counsel has been delayed by the COVID-19 Pandemic,

delays in obtaining the file from Attorney Stern, staff reductions including the medical leave of

the office manager which prejudiced them in conducting further discovery. The Plaintiff

moves the Court, timely, for an Amended Scheduling Order and Status Conference.



                        A. Plaintiff’s Motion to Amend Scheduling Order

   Attorney Water W. Stern III (“Attorney Stern”) withdrew from this case at the onset of the

COVID-19 pandemic. Paul Strouse filed his notice of appearance only a day before the Court

deadline to file. This case was essentially put on hold since 10/24/2019. Plaintiff’s counsel is

prejudiced in the fact that no major exchanges of discovery have taken place. There have been

no depositions or other fact gathering conducted by the parties. Plaintiff has survived a

Motion on the Pleadings which was denied as moot by the Court on 08/31/2018. Since the

Plaintiffs have not had their day in Court, they move this Court for an Amended Scheduling

Order to continue litigation.

                                                2

             Case 2:18-cv-01222-PP Filed 10/27/20 Page 2 of 3 Document 39
   FOR THE FOREGOING REASONS, the Plaintiffs pray the Court amended the current

scheduling order and set this case for a status conference.

                                  Dated this _24th of _October__ 2020
                                       Attorneys for Plaintiffs,

                                            /s/ Paul Strouse
                                     Paul Strouse- Attorney at Law
                                            SBN: 1017891




      Prepared By:

      The Law Offices of Paul Strouse
      413 North 2nd Street Suite #150
      Milwaukee WI 53203
      (414) 390-0820




                                                3

             Case 2:18-cv-01222-PP Filed 10/27/20 Page 3 of 3 Document 39
